Citation Nr: 0109945	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-07 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to special monthly pension benefits.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran had active military service from July 1952 to 
July 1954.

The issue now on appeal to the Board of Veterans' Appeals 
(Board) arises from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefit sought on 
appeal.  The veteran timely perfected an appeal on this 
issue.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of the appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  Among other things, this law defines VA's 
duty to assist a claimant in obtaining evidence to necessary 
to substantiate the claim.  These changes are applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension. 38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension (SMP), when 
an otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60%, or (2) is permanently 
housebound (HB) (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. 
§ 3.351(b), (c), and (d).

A veteran is in need of regular aid and attendance if he is 
blind or nearly blind, having visual acuity of 5/200 or less, 
in both eyes, or has concentric contraction of the visual 
field to 5 degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes a 
need for aid and attendance on a factual basis according to 
specified criteria. 38 C.F.R. § 3.351(c).

In Roberts v. Derwinski, 2 Vet. App. 387, 389 (1992), the 
Court found that the appellate decision was deficient, in 
part, because it only considered the regulations applicable 
to pension benefits without first evaluating each of the 
veteran's disabilities under the rating schedule.  
Essentially, this means that the RO must identify all 
disabilities of the veteran, determine whether they are 
permanent in nature, and assign a schedular evaluation for 
each of the disabilities under the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000).  Moreover, in the 
course of adjudicating the claim, the RO must also make 
determinations as to whether any of the disabilities in 
question are the result of a veteran's willful misconduct.  
38 U.S.C.A. § 1521(a) (West 1991); Abernathy v. Derwinski, 
2 Vet. App. 391, 394 (1992).  

The RO found that the veteran's chronic alcoholism was the 
result of his own willful misconduct.  The RO found that the 
veteran had major depression, 50 percent disabling; chronic 
obstructive pulmonary disease, 30 percent disabling; status 
post lumbosacral disc surgery, 20 percent disabling; and 
superficial varicosities of the lower extremities and hernia, 
rated zero percent disabling.  The combined nonservice-
connected disability rating was 70 percent.  The RO granted 
entitlement to nonservice-connected pension benefits, and 
denied entitlement to special monthly pension benefits.  
However, the veteran's current medical records note that he 
has chronic atrial fibrillation and severe heart disease, and 
atrophy of the right testicle.  In addition, the veteran was 
diagnosed with questionable pancreatic insufficiency and may 
have current gastrointestinal problems.  All the veteran's 
disabilities should be evaluated before a decision is reached 
on the issue of special monthly pension benefits.  Under 
these circumstances, the Board finds that additional 
assistance is necessary in order to determine the exact 
nature and extent of the veteran's nonservice-connected 
disabilities, as well as whether he is, in fact, in need for 
regular aid and attendance or is housebound.  The RO should 
schedule the veteran for the appropriate examination(s).  

The veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding pertinent medical records, 
particularly to include any records from VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

On September 11, 2000, the RO received additional medical 
evidence.  The evidence was not received within 90 days 
following the mailing by the RO of notice to the veteran 
dated April 17, 2000, that his appeal had been certified to 
the Board for appellate review and the appellate record had 
been transferred to the Board.  38 C.F.R. § 20.1304(a) 
(2000).  However, in light of the necessity for remand of the 
claim for other reasons, the RO should review this evidence 
and if the claims are not granted, the veteran and his 
representative should be provided with another supplemental 
statement of the case.    

Finally, the Board observes that various amendments became 
effective regarding sections of the VA's Schedule for Rating 
Disabilities pertaining to the Cardiovascular System (January 
12, 1998) during the pendency of traumatic arthritis appeal.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of the VA to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  Before January 12, 1998, the 
previous version of the rating criteria must be applied.  As 
of January 12, 1998, the version more favorable to the 
veteran must be applied.  See DeSousa v. Gober, 10 Vet. 461, 
467 (1997).  See also VAOPGCPREC 3-2000 (April 10, 2000).

Accordingly, this claim is hereby REMANDED for the following 
actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
veteran's claims file all outstanding 
pertinent medical records from all VA 
facilities, as well as from any other 
source or facility identified by the 
veteran.  If any of the requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, such should clearly be 
documented in the claims file, and the 
veteran and his representative so 
notified.  The veteran is free, of 
course, to submit any medical or other 
relevant evidence in his possession, and 
the RO should afford him the opportunity 
to do so before arranging for him to 
undergo further examination.

2.  After all available records requested 
in paragraph 1 are associated with the 
claims file, the RO should arrange for 
the veteran to undergo an appropriate 
examination to determine the veteran's 
disabilities.  A VA aid and attendance 
examination should also be conducted.  It 
is imperative that the entire claims 
file, to include a complete copy of this 
REMAND, be provided to, and reviewed by, 
the VA examiner(s) who is designated to 
examine the veteran.  The examiner should 
fully describe the effect that the 
nonservice-connected disabilities have on 
his ability to perform daily functions 
and or his ability to protect himself 
from hazards and dangerous incident to 
his daily environment.  The examiner 
should also certify whether the daily 
services of a regular aide or attendant 
are needed.  It is suggested that the 
examiner utilize VA Form 21-2680 in 
reporting the findings.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

3.  If none of the requested development 
provides competent medical evidence that 
the veteran is entitled to special monthly 
pension benefits, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After completion of all requested 
development, and any other development 
deemed warranted by the record, the RO 
should review the veteran's claims in 
light of all pertinent evidence of 
record, and all pertinent legal 
authority, to specifically include that 
cited to herein.  The RO should provide 
clear reasons and bases for its 
determination, and address all matters 
raised in this REMAND.  

7.  If the claim remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence submitted since the 
last supplemental statement of the case 
issued in March 2000, and a citation and 
discussion of the applicable laws and 
regulations.  He and his representative 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board, if appropriate.

The purpose of this REMAND is to ensure that all due process 
requirements are met and to accomplish additional development 
and adjudication; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


